Title: From Thomas Jefferson to C. W. F. Dumas, 9 February 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Feb. 9. 1787.

My last to you was dated Dec. 25. since which I have been honoured with your several favors of Dec. 29. Jan. 5. 9. and 23. I thought that your affairs could not be more interesting than they have been for a considerable time. Yet in the present moment they are become more so by the apparent withdrawing of so considerable a personage in the drama as the K. of P. To increase this interest another person, whose importance scarcely admits calculation, is in a situation which fills us with alarm. Nature is struggling to relieve him by a decided gout; she has my sincere prayers to aid her, as I am persuaded she has yours.I have letters and papers from America as late as the 15th. of December. The government  of Massachusets had imprisoned three of the leaders of their insurgents. The insurgents being collected to the number of three or four hundred, had sent in their petition to their government praying another act of pardon for their leaders and themselves and on this condition offering to go every man home and conduct himself dutifully afterward. This is the latest intelligence.
I thank you for your attention to the question I had taken the liberty of proposing to you. I think with you that it would be adviseable to have our debt transferred to individuals of your country, provided it can be done without any loss to this country. There could and would be no objection to the guarantee remaining as you propose, and a postponement of the first paiments of capital would surely be a convenience to us. For tho’ the resources of the U.S. are great and growing, and their dispositions good, yet their machine is new, and they have not got it to go well. It is the object of their general wish at present, and they are all in movement to set it in a good train, but their movements are necessarily slow. They will surely effect it in the end because all have the same end in view, the difficulty being only to get all the 13. states to agree on the same means. Divesting myself of every partiality, and speaking from that thorough knolege which I have of the country, their resources, and their principles, I had rather trust money in their hands than in that of any government on earth: because tho’ for a while the paiments of the interest might be less regular, yet the final reimbursement of the capital would be more sure.
I set out next week for the South of France, to try whether some mineral waters in that quarter, much recommended, will restore the use of my hand. I shall be absent from Paris two or three months; but I take arrangements for the regular receipt of your favors as if I were here. It will be better however for you to put your letters to Mr. Jay under cover to Mr. Short who remains here and will forward them. I have thought it my duty to submit to Congress the proposition about the French debt, and may expect their answer in four months. I have the honour to be with sincere esteem & respect Sir your most obedient & most humble servt.,

Th. Jefferson


P.S. After writing the preceding your favor of the 2d. of February is put into my hand. It was 24. hours too late to go by the packet which sails from Havre tomorrow. The periods of the departure of the packets from Havre are every six weeks, to wit  Feb. 10. Mar. 25. May 10. June 25. Aug. 10. Sep. 25. Nov. 10. Dec. 25. I shall always send a courier to Havre a few days before. You may perhaps find it convenient to accomodate your future dispatches to these periods. As to the 1st. inquiry you kindly make in your letter relative to my hand, it is a little better and very little. The 2d. relative to the letter sent to the M. de la fayette his absence disables me from answering. The 3d. relative to your letters sent thro the channel of your Ambassador is answered by that part of the preceding letter which specifies the dates of those I have received. I beg leave to renew my assurances of esteem & respect.


Th: J.

